—Determination of respondent Police Commissioner dated October 1, 1998, finding petitioner guilty of a disciplinary specification and imposing a penalty of dismissal probation for one year and a 30-day suspension, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Beverly Cohen, J.], entered March 22, 1999), dismissed, without costs.
There was substantial evidence to support the Hearing Examiner’s conclusion that petitioner wrongfully struck another person, and the credibility determinations made by the Hearing Examiner in the course of reaching that conclusion are not only strongly suggested in the evidence but are largely beyond our power of review (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). In addition, the penalty imposed was appropriate in light of petitioner’s violent behavior and poor judgment when he struck his girlfriend, and subsequent evident lack of candor when he testified about the incident (see, Matter of Pell v Board of Educ., 34 NY2d 222). Concur — Sullivan, P. J., Ellerin, Lerner and Buckley, JJ.